Citation Nr: 9932813	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-06 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for residuals of shrapnel 
wounds to the chest.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1974 to May 1977.  

This matter arises from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied the benefit sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  

As an initial matter, the Board notes that in his Notice of 
Disagreement (NOD) of September 1997, the veteran appears to 
have filed a claim for service connection for unnamed pension 
benefits.  The Board observes that entitlement to a 
nonservice-connected pension was granted by an April 1997 
rating decision.  Inasmuch as it is unclear what benefit the 
veteran is currently seeking with regard to his pension 
status, the matter is referred back to the RO for appropriate 
action.  


FINDING OF FACT

There is no competent medical evidence that the veteran 
sustained any shrapnel wounds in service, or that establishes 
a nexus or link between the scarring of his chest and any 
incident of active service.  


CONCLUSION OF LAW

The veteran's claim for service connection for residuals of 
shrapnel wounds of the chest is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  However, the threshold question 
which must be answered in this case is whether the veteran 
has presented a well-grounded claim for service connection.  
A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold of sufficiency, no further legal analysis need be 
made as to the merits of the claim.  See Boek v. Brown, 6 
Vet. App. 14, 17 (1993).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Caluza v. Brown, 6 Vet. App. 489, 507 (1995); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Alternatively, a claim 
may be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1999).  See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  

In a statement submitted in September 1997, the veteran 
alleges that he sustained shrapnel wounds to his chest in 
service when an M-60 machine gun misfired.  He asserts that 
while serving in Korea, he was a participant in a "sweep and 
search" mission over Panmunjon, Korea.  According to the 
veteran, he was on board a helicopter preparing to execute 
what appeared to be an air assault of some sort in which 
other helicopters were discharging their weapons all around 
the veteran's helicopter.  He maintains that he was armed 
with an M-60 machine gun with ammunition, which "backfired" 
when he allegedly attempted to fire the weapon without first 
closing the feed-tray cover.  The veteran contends that the 
backfiring ammunition caused extensive shrapnel wounds about 
his chest, but that no notations or other documentation 
regarding this incident were noted in his service medical 
records.  

A review of the veteran's claims file shows that his service 
medical records are indeed negative for any indication of 
shrapnel wounds to his chest.  Likewise, there is no mention 
of any residuals of shrapnel wounds in the report of the 
veteran's service separation physical examination.  The 
report of that separation examination includes the examining 
physician's notation that the veteran had "sniffles" 
possibly due to an allergy, a scar on his right arm, loss of 
a canine tooth, and hearing loss in his left ear.  No other 
defects were noted.  

A post-service VA clinical record dated in March 1982 
reflects that an old scar or scars of the chest were noted.  
He provided a history of having keloid scars since childhood.  
Private medical treatment records dating from December 1989 
through January 1990 show that the veteran was seen during 
this period for complaints of chest pain and shortness of 
breath.  He was found to have a large pneumothorax on the 
right side, and was treated with a chest tube.  Conservative 
treatment was unsuccessful, and the records show that the 
veteran underwent surgery, consisting of a right thoracotomy 
involving multiple incisions, with chest tube insertions and 
reinsertions to correct the problem.  There was no mention of 
any residuals of shrapnel wounds to the chest at that time.  
The veteran did provide a medical history of attachment to a 
twin at the sternal level.  

The summary of VA hospitalization in December 1995 reflects 
that the veteran, who was admitted following a personal 
assault with injuries of the neck, right upper arm, and 
chest, reported a history of having sustained a chest wall 
injury in service in Korea.  

In April 1997, the veteran underwent a comprehensive VA 
rating examination for purposes of establishing entitlement 
to nonservice-connected pension benefits.  Upon removal of 
the veteran's shirt, the examiner noted that he had multiple 
scars across the front of his chest with keloid formations.  
They were characterized as nontender and as old and well 
healed.  The veteran reported to the examiner that the scars 
were the result of an M-60 machine gun exploding when he was 
in Korea.  He made no mention of the surgery he had undergone 
in December 1989 and January 1990.  A photograph of the 
veteran's chest, taken in April 1997, shows scarring several 
bands of scarring across his upper chest with pinkish, keloid 
tissue.  

The Board has evaluated the objective medical evidence, and 
concludes that the veteran has not submitted evidence of a 
well-grounded claim for service connection for residuals of 
shrapnel wounds to the chest.  The Board recognizes that the 
veteran currently has extensive scarring with keloid tissue 
across his upper chest.  However, there is no objective 
medical evidence to show that such scarring resulted from the 
"backfiring" of an M-60 machine gun during his active 
service, or any other incident of service.  

The Board notes that, although the summary of December 1995 
VA hospitalization and the report of April 1997 VA 
examination reflect that the veteran reported having been 
struck in the chest by shrapnel, he failed to mention that he 
had undergone extensive chest treatment and surgery in 
January 1990.  The Board further notes that the veteran also 
reported a history of childhood scarring of the chest on 
several occasions.

Moreover, while noting that the veteran had a scar on his 
right arm, the report of his service separation examination 
dated in 1977 failed to include any mention of the severe 
scarring the veteran was shown to have some twenty years 
later in April 1997.  Further, the only indications in the 
record of the veteran's claimed shrapnel wounds involved the 
veteran's self reported history.  There is no indication of 
record that he ever sought any clinical treatment following 
service for any residuals of shrapnel wounds.  

In short, he never mentioned or claimed to have sustained any 
shrapnel wounds prior to April 1997, some twenty years 
following his discharge from service.  Such evidence fails to 
show a continuity of symptomatology after service.  See 
Savage, supra.  

In addition, lay statements by the veteran that the scarring 
across his chest was the residuals of shrapnel wounds from a 
misfiring M-60 machine gun do not constitute medical 
evidence.  As a lay person, lacking in medical training and 
expertise, the veteran is not competent to address an issue 
requiring an expert medical opinion, to include medical 
diagnoses and opinions as to medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

What is missing in this case is evidence, such as that which 
would be contained in service personnel or service medical 
records that the veteran was involved in an accidental 
misfiring of an M-60 machine gun which resulted in shrapnel 
wounds and scarring across his chest.  Also absent from the 
record is a medical opinion, supported a plausible rationale 
and based upon medical evidence, that the veteran's scarring 
across his chest was the result of a misfiring M-60 machine 
gun, and not the result of some other event, such as the 
reported childhood surgical history or the 1990 lung surgery.  
Accordingly, the veteran's claim for service connection is 
not well grounded, and must be denied on that basis.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for residuals of shrapnel wounds to the chest.  
The Board has not been made aware of any additional evidence 
which is available which could serve to well ground the 
veteran's claim for service connection.  As the duty to 
assist has not been triggered here by a well-grounded claim, 
the Board finds that the VA has no obligation to further 
develop the veteran's claim.  See 38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).   
The Board also views its discussion as sufficient to inform 
the veteran of the evidence necessary to complete a well-
grounded claim for service connection for residuals of 
shrapnel wounds to the chest.  See Robinette, 8 Vet. App. 69, 
77-78 (1995).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of shrapnel wounds to the 
chest is denied.  



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

